Exhibit 21.1 List of Subsidiaries of Stratus Properties Inc. Name Under Which Entity Organized It Does Business 5700 Slaughter Lane, L.L.C. Austin 290 Properties, Inc. Avalon Realty Company, L.L.C. Barton Creek Properties Inc. Barton Creek Realty Inc. Barton Creek Village, L.L.C. Calera Court Management, L.L.C. Calera Court, L.P. Circle C GP, L.L.C. Circle C Investments, LLC Circle C Land, L.P. CJUF II Stratus Block 21 LLC (40%) Crestview Station DS Land, L.P. (50%) Crestview Station DS, LLC (50%) Crestview Station LLR Land, LP. (50%) Crestview Station LLR, LLC (50%) Crestview Station Management, L.L.C. (50%) Crestview Station RTB Land, LP (50%) Crestview Station RTB, LLC (50%) Crestview Station, L.P. (50%) FM Florida Properties Co. (50%) Lantana Office Properties I, L.P. McMoRan Pipeline Company Meridian Development Management, L.L.C. Meridian Development, L.P. Stratus Block 21 Development, L.L.C. Stratus Block 21 Investments GP, L.L.C. Stratus Block 21 Investments, L.P. Stratus Crestview GP, L.L.C. Stratus Crestview, L.P. Stratus Investments, LLC Stratus Management L.L.C. Stratus Partnership Investments, L.P. Stratus Partnership Investments GP, L.L.C. Stratus Properties Operating Co., L.P. Stratus Realty Inc. STRS L.L.C. Tract 107, L.L.C. Texas Texas Texas Texas Texas Texas Texas Texas Texas Delaware Texas Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Texas Louisiana Texas Texas Texas Texas Texas Texas Texas Delaware Delaware Texas Texas Delaware Texas Delaware Texas Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same Same
